Case 1:18-cv-03297-RPK-CLP Document 48 Filed 12/31/20 Page 1 of 4 PageID #: 450




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x

 JOHN ROSARIO, LUCAS CARRERA, and
 MARIO ALVAREZ, on behalf of
 themselves, FLSA Collective Plaintiffs, and
 the Class,
                     Plaintiffs,                              MEMORANDUM AND ORDER
                                                                18-CV-3297 (RPK) (CLP)
                  -against-

 EMZ SOLUTIONS LLC, ARNOLD ROTH,
 YAAKOV    ROTH,    and EDWARD
 FORKASH,

                            Defendants.
 ----------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

         Plaintiffs John Rosario, Lucas Carrera, and Mario Alvarez brought this action under the

 Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and New York Labor Law

 (“NYLL”) § 190 et seq. and § 650 et seq., on behalf of themselves and other similarly situated

 employees. See Am. Compl. ¶ 1. (Dkt. #8). They named as defendants EMZ Solutions LLC,

 Arnold Roth, Yaakov Roth, and Edward Forkash. See ibid. Plaintiffs alleged that they were

 employed by defendants as construction workers, see id. ¶ 8, and that they were underpaid, see id.

 ¶ 37; defendants had a time-shaving policy where they rounded down hours to the nearest half

 hour and then paid employees only for rounded hours rather than actual hours worked, see ibid.

         Plaintiffs sought a declaratory judgment; an order enjoining these unlawful practices; an

 award of unpaid overtime compensation; an award of unpaid wages; an award of liquidated and

 punitive damages; prejudgment and post-judgment interest; costs; and fees. See id. at 16-17.

 Plaintiffs also sought relief as a class action, see Fed. R. Civ. P. 23, and as a collective action under

 Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all non-exempt construction workers



                                                         1
Case 1:18-cv-03297-RPK-CLP Document 48 Filed 12/31/20 Page 2 of 4 PageID #: 451




 employed by defendants within the last six years. See id. ¶¶ 16-26. They sought to have the action

 designated as a class action and the named plaintiffs designated as representatives. See id. at 17.

        The parties requested that the action be referred to mediation. See Pls.’ Letter (Dec. 26,

 2018) (Dkt. #27). That request was granted. Dkt. Entry (Dec. 27, 2018). There, the parties reached

 a settlement. See Pls.’ Letter (Mar. 7, 2019) (Dkt. #29). Under the settlement, plaintiffs and class

 members who did not opt out would release their claims. See Pls.’ Mem. at 3 (May 29, 2019)

 (Dkt. #34). In return, defendants would provide $200,000 for about 100 construction workers.

 See ibid. The three named plaintiffs would each receive $10,000 in service awards. See id. at 5.

 Plaintiffs’ counsel would receive $66,666 in attorneys’ fees, plus costs and expenses. See ibid

        Soon after, the parties moved for preliminary approval of their proposed class settlement.

 See Notice of Mot. (May 29, 2019) (Dkt. #33). Upon referral, Chief Magistrate Judge Cheryl

 Pollak recommended that the motion be denied. See Report & Recommendation (“R. &. R.”) at

 1-2 (Nov. 14, 2019) (Dkt. #38). Judge Pollak concluded that the parties had satisfied the

 prerequisites for conditionally certifying a class under Fed. R. Civ. P. 23. See id. at 12. And Judge

 Pollak concluded that the parties had satisfied the prerequisites for conditionally certifying a

 collective action under Section 16(b) of the FLSA. See id. at 14. Judge Pollak also found probable

 cause to think the proposed settlement procedurally fair. See id. at 18. But Judge Pollak concluded

 that the parties had not provided the Court with the information necessary to evaluate the

 substantive fairness of the proposed settlement. See id. at 33. Judge Frederic Block, to whom this

 case was then assigned, adopted Judge Pollak’s recommendation and denied the motion for

 preliminary approval. See Dkt. Entry (Dec. 20, 2019).

        The parties filed a supplemental letter further detailing the basis for the settlement.

 See Pls.’ Letter (Jan. 9, 2020) (Dkt. #40). They also modified the settlement to address Judge



                                                  2
Case 1:18-cv-03297-RPK-CLP Document 48 Filed 12/31/20 Page 3 of 4 PageID #: 452




 Pollak’s concerns. See id. at 8. The parties then filed a second motion for preliminary approval

 of the proposed settlement. See Notice of Mot. (Mar. 27, 2020) (Dkt. #43). That motion was

 referred to Judge Pollak for another report and recommendation. See Dkt. Entry (Mar. 30, 2020).

        Judge Pollak recommends that the second motion for preliminary approval be granted.

 See R. & R. at 2 (Aug. 7, 2020) (Dkt. #46). Judge Pollak again concludes that the parties have

 satisfied the prerequisites for conditional certification under Fed R. Civ. P. 23 and Section 16(b)

 of the FLSA, see id. at 7, and that the revised settlement is procedurally fair, see id. at 11. This

 time, Judge Pollak also finds that the revised settlement is substantively fair. See id. at 21. She

 concludes that several factors counsel in favor of settlement rather than litigation, see id. at 11;

 that $200,000 is a reasonable sum given the range of recovery, see id. at 14; that a service award

 of $10,000 to each named plaintiff is reasonable, see id. at 16; that a $20,000 administrator’s fee

 is reasonable, see ibid; that $66,666 in attorney’s fees is reasonable, see id. at 18; and that the

 proposed mechanism for providing notice to potential members be approved, see id. at 21.

        When no party has objected to a magistrate judge’s recommendation, the recommendation

 is reviewed, at most, for “clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes

 (1983) (“When no timely objection is filed, the court need only satisfy itself that there is no clear

 error on the face of the record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v.

 Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Clear error will only be found only when, upon

 review of the entire record, the Court is left with “the definite and firm conviction that a mistake

 has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006). I have reviewed

 Judge Pollak’s report and recommendation and, having found no clear error, adopt it in full.




                                                  3
Case 1:18-cv-03297-RPK-CLP Document 48 Filed 12/31/20 Page 4 of 4 PageID #: 453




 The parties’ motion for preliminary approval of the revised settlement agreement is granted.

          SO ORDERED.

                                              /s/ Rachel Kovner
                                             RACHEL P. KOVNER
                                             United States District Judge

 Dated:        December 31, 2020
               Brooklyn, New York




                                                 4
